DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, anycorrection of the statutory basis for the rejection will not be considered a new ground ofrejection if the prior art relied upon, and the rationale supporting the rejection, would bethe same under either status. 

Response to Amendment
The proposed reply filed on December 23rd, 2021has been entered. Claims 1-2, 15, 29 and 30 have been amended. New claims 31 and 32 have been added. Claims 1-32 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 15 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1).

Ashraf et al. disclose a method of controlling sidelink radio transmissions in a wireless communication network with the following features: regarding claim 1, a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information, wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation; and transmitting, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation (Fig. 3, illustrates an example of processes for SL reference signal based control of an SL radio transmission according to an embodiment of the invention, see teachings in [0070-0078 & 0107] summarized as “a method for wireless communications, comprising: receiving, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. a wireless communications comprising of first user equipment U1 and a second user equipment UE2, wherein the UE2 receives sidelink control information (SLI) 301 wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the SLI indicates plurality of resources reservation (SCSI-RS SA) including the resources for first data transmission from the UE1 to the second UE2, and the resources reservation for the data transmission from UE2 to UE1), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second sidelink data transmission 306 from the UE2 is a chained transmission in response to the first SCI transmission301), receiving, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation (i.e. the UE2 receives the SCSI-RS 304, from the UE1, on the indicated radio resource at time t=n+T1 after receiving the SCI at time tn), and transmitting, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation (i.e. the UE2 then transmits the sidelink data 306 on reserved resource)”).
Ashraf et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Patil et al. disclose a method and apparatus for resource transmission on sidelink with the following features: regarding claim 1, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 4, a diagram of resource selection and transmission within a wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. 
the vehicle 468 may include or otherwise have integrated therein, UE 468′, which may include the resource selection component 410 which may facilitate vehicle-to-vehicle (V2V) communication based on selection of one or more resources such as a transmission resource 414 from a set of transmission resources 412 for communication of  taking into account the scheduling assignment 422  contained within the sidelink control information (SCI) 420 received from another UE 470′ of vehicle 470, and the data is transmitted by the UE 470’ of vehicle 470 to the UE 468’ of the vehicle 468, UE 468′ may execute a transmission chain to transmit the data on the transmission resource 414,transmitting the data on the transmission resources includes transmitting the data on a PSSCH)”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. by using the features as taught by Patil et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 15:
Ashraf et al. disclose a method of controlling sidelink radio transmissions in a wireless communication network with the following features: regarding claim 15, a a method for wireless communications, comprising: transmitting, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. a wireless communications comprising of first user equipment U1 and a second user equipment UE2, wherein the UE2 receives sidelink control information (SLI) 301 from the UE1), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the SLI indicates plurality of resources reservation (SCSI-RS SA) including the resources for first data transmission from the UE1 to the second UE2, and the resources reservation for the data transmission from UE2 to UE1), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second sidelink data transmission 306 from the UE2 is a chained transmission in response to the first SCI transmission301), and transmitting, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation (i.e. the UE2 receives the SCSI-RS 304, from the UE1, on the indicated radio resource at time t=n+T1 after receiving the SCI at time tn)”).
Ashraf et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Patil et al. disclose a method and apparatus for resource transmission on sidelink with the following features: regarding claim 15, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 4, a diagram of resource selection and transmission within a device-to-device communications system in accordance with some aspects of the present disclosure, see teachings in [0050, 0055 & 0072] summarized as “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. 
the vehicle 468 may include or otherwise have integrated therein, UE 468′, which may include the resource selection component 410 which may facilitate vehicle-to-vehicle (V2V) communication based on selection of one or more resources such as a transmission resource 414 from a set of transmission resources 412 for communication of  taking into account the scheduling assignment 422  contained within 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. by using the features as taught by Patil et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 29:
Ashraf et al. disclose a method of controlling sidelink radio transmissions in a wireless communication network with the following features: regarding claim 29, an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: receive, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information, wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE; receive, from the first UE at the second UE and after an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (i.e. a computer program or computer program product is provided, e.g., in the form of a non-transitory storage medium, which comprises program code to be executed by at least one processor of a radio device for a wireless communication network), receive, over a sidelink from a first user equipment (UE) at a second UE, sidelink control information (i.e. a wireless communications comprising of first user equipment U1 and a second user equipment UE2, wherein the UE2 receives sidelink control information (SLI) 301 from the UE1), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the SLI indicates plurality of resources reservation (SCSI-RS SA) including the resources for first data transmission from the UE1 to the second UE2, and the resources reservation for the data transmission from UE2 to UE1), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second sidelink data transmission 306 from the receive, from the first UE at the second UE and after receiving the sidelink control information, the first data transmission over the first set of resources based at least in part on the first reservation (i.e. the UE2 receives the SCSI-RS 304, from the UE1, on the indicated radio resource at time t=n+T1 after receiving the SCI at time tn), and transmit, from the second UE, the second data transmission using the second set of resources based at least in part on the second reservation (i.e. the UE2 then transmits the sidelink data 306 on reserved resource)”).
Ashraf et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Patil et al. disclose a method and apparatus for resource transmission on sidelink with the following features: regarding claim 29, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 4, a diagram of resource selection and transmission within a device-to-device communications system in accordance with some aspects of the present disclosure, see teachings in [0050, 0055 & 0072] summarized as “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. 
the vehicle 468 may include or otherwise have integrated therein, UE 468′, which may include the resource selection component 410 which may facilitate vehicle-to-vehicle (V2V) communication based on selection of one or more resources such as a transmission resource 414 from a set of transmission resources 412 for 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. by using the features as taught by Patil et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.
Regarding claim 30:
Ashraf et al. disclose a method of controlling sidelink radio transmissions in a wireless communication network with the following features: regarding claim 30, an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and Page 6 of 16Application. No. 16/671,409PATENTinstructions stored in the memory and executable by the processor to cause the apparatus to: transmit, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information, wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmit, over a sidelink from a first user equipment (UE) to a second UE, sidelink control information (i.e. a wireless communications comprising of first user equipment U1 and a second user equipment UE2, wherein the UE2 receives sidelink control information (SLI) 301 from the UE1), wherein the sidelink control information indicates a first reservation of a first set of resources for a first data transmission from the first UE to the second UE and indicates a second reservation of a second set of resources for a second data transmission from the second UE (i.e. the SLI indicates plurality of resources reservation (SCSI-RS SA) including the resources for first data transmission from the UE1 to the second UE2, and the resources reservation for the data transmission from UE2 to UE1), wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. the second sidelink data transmission 306 from the UE2 is a chained transmission in response to the first SCI and transmit, from the first UE to the second UE and after transmitting the sidelink control information, the first data transmission using the first set of resources based at least in part on the first reservation (i.e. the UE2 receives the SCSI-RS 304, from the UE1, on the indicated radio resource at time t=n+T1 after receiving the SCI at time tn)”).
Ashraf et al. is short of expressly teaching “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE”.
	Patil et al. disclose a method and apparatus for resource transmission on sidelink with the following features: regarding claim 30, wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (Fig. 4, a diagram of resource selection and transmission within a device-to-device communications system in accordance with some aspects of the present disclosure, see teachings in [0050, 0055 & 0072] summarized as “wherein the second data transmission from the second UE is a chained transmission in response to the first data transmission from the first UE (i.e. 
the vehicle 468 may include or otherwise have integrated therein, UE 468′, which may include the resource selection component 410 which may facilitate vehicle-to-vehicle (V2V) communication based on selection of one or more resources such as a transmission resource 414 from a set of transmission resources 412 for communication of  taking into account the scheduling assignment 422  contained within the sidelink control information (SCI) 420 received from another UE 470′ of vehicle 470, and the data is transmitted by the UE 470’ of vehicle 470 to the UE 468’ of the vehicle 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. by using the features as taught by Patil et al. in order to provide a more effective and efficient system that is capable of conducting a chained transmission by the second UE in response to the first data transmission from the first UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 4-8, 18 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claims 1 and 15 above, and further in view of Cheng et al. (US 2020/0322024 A1).

Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following features: regarding claim 4, wherein the sidelink control information comprises a sidelink control information message; regarding claim 5, wherein the sidelink control information comprises a first sidelink control information message associated with the first reservation and a second sidelink control information message associated with the second reservation; regarding claim 6, wherein the first sidelink control information message and the second sidelink control information message comprise stage one 
Cheng et al. disclose a method for sidelink channel state information acquisition with the following features: regarding claim 4, wherein the sidelink control information comprises a sidelink control information message (Fig. 3, includes a diagram illustrating a procedure of CSI acquisition on an SL channel according to an example implementation of the present disclosure, see teachings in [0037-0038] summarized as “the UE 302 may obtain resource allocation information of the second SCI format 
.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claims 1 and 15 above, and further in view of Xu et al. (US 2020/0029353 A1).

Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following features: regarding claim 3, further comprising: receiving subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information; regarding claim 19, further comprising: transmitting subsequent sidelink control information that voids any previously transmitted sidelink control information with a same identifier as the subsequent sidelink control information.
Xu et al. disclose a resource request method and system with the following features: regarding claim 3, further comprising: receiving subsequent sidelink control 
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claim 1 above, and further in view of Wang et al. (US 2020/0366427 A1).

Ashraf et al. with Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. with Patil et al. do not expressly disclose the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE.
Wang et al. disclose a method of facilitating a group hybrid automatic repeat request procedure for sidelink with the following features: regarding claim 9, wherein transmitting the second data transmission comprises: transmitting the second data transmission to a third UE that is associated with the first UE (Fig. 4, illustrates an example, non-limiting, system that facilitates a group hybrid automatic repeat request procedure in accordance with one or more embodiments described herein, see teachings in [0056-0059 & claims 18-19] summarized as “receiving a data packet from a 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. with Patil et al. by using the features as taught by Wang et al. in order to provide a more effective and efficient system that is capable of transmitting the second data transmission to a third UE that is associated with the first UE. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claims 1 and 15 above, and further in view of He et al. (US 2020/0037343 A1).

Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following features: regarding claim 10, wherein the first set of resources and the second set of 
He et al. disclose a method and apparatus for network controlled resource allocation with the following features: regarding claim 10, wherein the first set of resources and the second set of resources are from separate resource pools (Fig. 19, illustrates an example CSI/SRS resource according to embodiments of the present disclosure, see teachings in [0279] summarized as “SCIs in one resource pool can schedule PSCCHs in different resource pools other than the SCI resource pool, as SCI in one resource pool schedules a PSSCH in another resource pool the UE only needs to monitor the resource pool where the SCI resides”); regarding claim 25, wherein the first set of resources and the second set of resources are from separate resource pools (Fig. 19, illustrates an example CSI/SRS resource according to embodiments of the present disclosure, see teachings in [0279] summarized as “SCIs in one resource pool can schedule PSCCHs in different resource pools other than the SCI resource pool, as SCI in one resource pool schedules a PSSCH in another resource pool the UE only needs to monitor the resource pool where the SCI resides”)
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. with Patil et al. by using the features as taught by He et al. in order to provide a more effective and efficient system that is capable of providing first set of resources and the second set of resources from separate resource pools. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 11-12 and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claims 1 and 15 above, and further in view of Huang et al. (US 2021/0007096 A1).

Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following features: regarding claim 11, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission; regarding claim 12, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission; regarding claim 26, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission; regarding claim 27, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission for simultaneous transmission.
Huang et al. disclose a method and apparatus for indicating time gap for device-to-device communication with the following features: regarding claim 11, wherein the sidelink control information indicates a third set of resources for a third data transmission from the second UE in response to the first data transmission (Fig. 11,  a diagram according to one exemplary embodiment, see teachings in [375-0376] summarized as “first UE transmits a first SCI in the slot tn and indicate a first number of reserved resource, and first UE could transmit a second SCI in slot t.n+k and the 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. with Patil et al. by using the features as taught by Huang et al. in order to provide a more .

Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) and Huang et al. (US 2021/0007096 A1) as applied to claims 1 and 15 above, and further in view of Kung et al. (US 2020/0389257 A1).

Ashraf et al., Patil et al. and Huang et al. disclose the claimed limitations as described in paragraphs 7 and 12 above. Ashraf et al., Patil et al. and Huang et al. do not expressly disclose the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset; regarding claim 28, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset.
Kung et al. disclose a method and apparatus for handling feedback resource for groupcast in sidelink with the following features: regarding claim 13, wherein the second set of resources and the third set of resources schedule the second data transmission and the third data transmission with a timing offset (Fig. 15, a diagram according to one exemplary embodiment, see teachings in [0055 & 0292] summarized as “UE2 could transmit a second message associated with sidelink feedback resources to UE1 and UE3, and UE3 could transmit a third message associated with sidelink feedback 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. with Patil et al. and Huang et al. by using the features as taught by Kung et al. in order to provide a more effective and efficient system that is capable of transmitting second and third data transmission with second and third source respectively. The motivation of using these functions is that it is more cost effective and dynamic.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claim 1 above, and further in view of Gulati et al. (US 2018/0063816 A1).

Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following features: regarding claim 14, further comprising: validating the second reservation of the second set of resources for the second data transmission by attempting to detect the second data transmission.

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ashraf et al. with Patil et al. by using the features as taught by Gulati et al. in order to provide a more effective and efficient system that is capable of validating the second reservation of the second set of resources for the second data transmission. The motivation of using these functions is that it is more cost effective and dynamic.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashraf et al. (US 2021/0314962 A1) in view of Patil et al. (US 2018/0049220 A1) as applied to claims 1 and 15 above, and further in view of Martin et al. (US 2018/0324823 A1).
Ashraf et al. and Patil et al. disclose the claimed limitations as described in paragraph 7 above. Ashraf et al. and Patil et al. do not expressly disclose the following 
Martin et al. disclose a method of transmitting data from a first communications terminal to a second communications terminals with the following features: regarding claim 16, further comprising: reserving autonomously at the first UE the first set of resources and the second set of resources (Fig. 15, illustrates an example method of allocating resources at an infrastructure unit in the absence of a resource allocation request from the terminal, see teachings in [0083 & 0104] summarized as “UE autonomous resource selection is characterized by the UE being arranged autonomously to select resources from resource pools and in which to transmit sidelink control information and data transmission”); regarding claim 17, further comprising: receiving a grant from a base station indicating the first set of resources; and reserving autonomously at the first UE the second set of resources (Fig. 15, illustrates an example method of allocating resources at an infrastructure unit in the absence of a resource allocation request from the terminal, see teachings in [0083 & 0104] summarized as “UE autonomous resource selection is characterized by the UE being arranged autonomously to select resources from resource pools and the resource allocation also includes of getting resource grant from an eNB to a UE in this way the resource grant from the eNB indicating the first resource and the UE autonomous resource selection is the second resource at the UE”).
.

Allowable Subject Matter
Claims 2 and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/SYED M BOKHARI/            Examiner, Art Unit 2473
3/6/2022                                                                                                                                                                                            



/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473